Hooker, J.
In the above cause the plaintiff relied upon a contract for detective services made with Tozer, a local freight agent, and recognition and co-operation by a special detective of the Wabash Railroad Company in detecting a thief who had stolen property in the hands of the company for transportation. This, and a failure to receive an answer to a letter, written by his attorney to the superintendent of the company, stating his employment by Tozer, the rendition of the service, and a demand for payment, constitute all the evidence upon which the verdict was based. It appears that neither Tozer nor Sollitt had authority to employ the plaintiff by virtue of their respective offices, and there was no evidence that they had special authority. The service performed appears to have been a communication of the fact that if the detectives of the road would find the owner of a certain white-faced horse they would find the thief, and that from this information the thief was apprehended and convicted.
It is a general rule that agency cannot be proved by the acts of the alleged agent, and there is nothing to indicate a ratification. If it is true that the detectives of the company made use of the information to arrest and convict the offender and to recover the property, which they succeeded in doing, those facts constitute no such appropriation of the services of the plaintiff as to impose an obligation to pay for his services. To hold otherwise *296would be to say that the act of the agent in availing himself of the information was more potent in the way of imposing an. obligation upon his master than his express promise would have been.
I think the judgment should be reversed, and a new trial, ordered. It is so ordered.
Long, C. J., and Grant, J., concurred with Hooker, J.